Citation Nr: 0802364	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for depression, memory loss, and cognitive impairment 
associated with a traumatic brain injury.

2.  Entitlement to an initial rating higher than 60 percent 
for traumatic arthritis of the lumbar spine with 
radiculopathy.

3.  Entitlement to an initial compensable rating for a sprain 
of the cervical and thoracic spine.

4.  Entitlement to an initial compensable rating for aphasia 
associated with a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has previously come before the Board.  In December 
2006, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  The 
development undertaken by the AOJ is woefully lacking.  

Initially, the Board notes that in Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs 
when it fails to ensure compliance with the terms of the 
remand.  Id.

The issues of entitlement to an initial compensable rating 
for a sprain of the cervical and thoracic spine and 
entitlement to an initial compensable rating for aphasia 
associated with a traumatic brain injury were remanded by the 
Board in December 2006 for issuance of a statement of the 
case as required by Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
Such has not been accomplished.  

In addition, the most recent evaluation of the appellant's 
depression, memory loss, and cognitive impairment associated 
with his service-connected traumatic brain injury is dated in 
2004.  While the passage of time, in general, does not render 
an examination report insufficient for rating purposes, in 
this case, the appellant's assigned global assessment of 
functioning (GAF) score in the November 2002 VA examination 
report was 70.  The June 2003 VA examination report shows a 
GAF score of 35.  The Board notes that a GAF score between 31 
and 40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .).  See DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994).  Moreover, while a 
review of the record reflects that he was employed, an 
October 2004 VA treatment record notes that although he was 
employed as a lab technician, in order to function, he had to 
write many things down, and was able to do so only with 
assistance, and tried to hide his disability for fear of 
losing his job.  A GAF of 45 was assigned.  In correspondence 
received in March 2006, the appellant stated that he had a 
new job.  

The Board further notes that on VA examination in November 
2002, Dr. H. noted that the appellant worked in a veterinary 
clinic about eight hours per day, and that he was neatly and 
casually dressed.  It was noted that he was cooperative, 
goal-oriented, and oriented to time, place, and date.  The 
examiner stated that while the appellant was able to 
organize, it seemed to be a struggle, as if he needed a 
little extra time, "to get things cranked up and working."  
The examiner noted that the appellant expressed himself, but 
not quickly, and that he looked like he was having trouble 
recalling or organizing what he wanted to put into words.  
Speech was normal, affect was somewhat blunted, and mood was 
mildly down.  There was no evidence of psychosis, delusions, 
or hallucination.  The report notes that organicity may have 
been subtly present.  His memory was fair, his judgment was 
competent, and he was noted to have little insight.  The 
impression was depression, and a GAF of 70 was assigned.  

On VA examination in November 2002, Dr. R. entered an 
impression of traumatic brain injury with resultant severe 
progressive memory deficit and expressive aphasia.  Moderate 
disability was noted.  Magnetic resonance imaging (MRI) of 
the brain was noted to show punctuate densities in both 
frontal areas suggestive of traumatic injury, more pronounced 
on the left than the right.  

On VA examination in June 2003, complaints of frequently 
getting lost while driving or when going someplace familiar 
were noted.  The report notes that the appellant compensated 
for forgetfulness by keeping a thorough calendar and writing 
himself detailed instructions for most of his activities.  
Severe apraxias with simple tasks of everyday life, and 
difficulty with finding words and remembering names and faces 
were noted.  His mood was noted to be low most of the time, 
with low energy level, and a fluctuating appetite with mood 
changes.  Poor sleep was noted.  The report notes that he 
worked the graveyard shift as a lab technician, and also took 
care of his kids during the day and was able to send them to 
daycare.  No suicidal or homicidal ideation was noted and no 
mania, psychosis, or anxiety was noted.  

On examination, he was pleasant and cooperative.  His speech 
was generally fluent but it was noted that he occasionally 
got stuck on a word that he could not "find."  His affect 
was constricted, his mood was low, and his thought process 
was goal-directed, coherent, and logical.  Normal psychomotor 
activity was noted.  There were no psychotic symptoms, and no 
suicidal ideation was noted.  The diagnoses were mood 
disorder due to a general medical condition (brain trauma), 
dementia due to brain trauma, and severe chronic illness.  A 
GAF of 35 was assigned and the highest GAF in the previous 
year was noted to be 35.  

A June 2004 VA treatment record notes that he was struggling 
with getting used to cognitive deficits.  It was noted that 
he was having trouble participating in group therapy because 
of his cognitive deficits and that he was very hard on 
himself.  An October 2004 VA treatment records reflects a GAF 
of 45.  

The Board notes that on VA examination in December 2004, the 
physician's assistant stated that neurological examination 
was intact other than that the appellant couldn't remember 
three things after 10 minutes.  In addition, MRI was noted to 
be unremarkable.  It was noted that the appellant stated that 
he was 'getting more comfortable with not knowing,' adding 
that he felt like, 'I just woke up.'  A diagnosis of 
traumatic brain injury with secondary short-term memory loss 
and expressive aphasia was entered.  

Given the passage of time and the evolving nature of the 
veteran's brain injury, the Board finds that a current 
evaluation is necessary in order to determine the current 
degree of impairment due to depression, memory loss, and 
cognitive impairment associated with the appellant's service-
connected traumatic brain injury.  

As for the lumbar spine disability, the Board notes that the 
appellant filed his claim in February 2002.  Service 
connection for traumatic arthritis of the lumbar spine with 
radiculopathy was established in a July 2003 rating decision 
and a 60 percent evaluation was assigned.  Thus, the issue is 
whether an evaluation in excess of 60 percent is warranted.  
As noted, the passage of time, in general, does not render an 
examination report insufficient for rating purposes.  In this 
case, however, and as reflected in the July 2007 supplemental 
statement of the case, the most recent evidence considered is 
dated in 2002 and 2003.  The Board finds that an examination 
is needed in order to determine the degree of impairment due 
to the lumbar spine disability.  

In addition, the Board observes that an October 2004 VA 
treatment record references a future appointment was 
scheduled in 2005.  VA treatment records, dated after 2004, 
have not been associated with the claims file.  Indeed, it is 
quite clear that the veteran receives ongoing treatment 
through the Dallas VA Medical Center.  It is essential that 
any outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant 
VA treatment records that have not been 
associated with the claims file.  In 
particular, a request of records should 
be made from the Dallas VA Medical 
Center since 2004.  Any records 
obtained should be associated with the 
claims file.  

2.  The AOJ should schedule the 
appellant for a VA examination(s) with 
a specialist in traumatic brain 
injuries to determine the degree of 
impairment due to depression, memory 
loss, and cognitive impairment 
associated with traumatic brain injury, 
as well as aphasia.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
conducted.  The AOJ should request that 
the examiner provide an opinion as to 
the degree of impairment due to the 
service-connected depression, memory 
loss, and cognitive impairment, to 
include an opinion as to the impact on 
his employability, and specifically, 
whether the disability results in total 
occupational and social impairment.  A 
complete rationale should accompany all 
opinions provided.  

3.  The AOJ should schedule the 
appellant for a VA examination with a 
specialist in orthopedics to determine 
the degree of impairment due to the 
lumbar spine disability, to include any 
neurologic impairment.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
conducted.  The AOJ should request that 
the examiner provide an opinion as to:  
a) the degree of impairment due to the 
lumbar spine disability, to include an 
opinion as to the degree of any 
neurologic impairment in terms of mild, 
moderate, or severe; b) whether the 
entire spine is ankylosed; and c) the 
impact the back disability has on the 
appellant's employability.  A complete 
rationale should accompany all opinions 
provided.  

4.  In light of the above, the AOJ 
should readjudicate the claims.  If the 
benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the appellant 
afforded a reasonable time in which to 
respond thereto.  

5.  The AOJ shall comply with the terms 
of the Board's remand.  The AOJ must 
issue a statement of the case in regard 
to the evaluation of the sprain of the 
cervical and thoracic spine and for the 
evaluation of aphasia.  The appellant 
should be advised that he may perfect 
his appeal of the issues by filing a 
substantive appeal within 60 days of 
the issuance of the statement of the 
case.  See 38 C.F.R. § 20.302 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


